McCulloch, J. The statute governing the practice in the common pleas court is as follows: “That the rules of practice which govern in the circuit court shall be the rule of practice in these courts, and any pleadings, process, service, record or other proceedings which is now or may be required in the circuit court shall be required and deemed sufficient in these courts, unless herein otherwise, expressly provided, excepting, however, that all defenses to actions brought in such courts shall be filed on or before the first (ist) day of the term, when summons has been served ten (to) days before the term; but the term for filing defenses may be extended in the sound discretion of the court, and in all actions when answers are not filed on or before the first day of the term, the court may on the second day of the term, or any day thereafter, render judgment by default; provided, the court may, for good cause shown, allow further time for filing a defense.” Neither of the defendants filed an answer in that court, but appealed from a judgment by default rendered after the expiration of the time prescribed by law for filing answer. Neither of them, either in the common pleas court or circuit court, asked for further time within which to answer, or offered to show “good cause” why the court should “allow further time for filing defense.” They simply filed answer in the circuit court on appeal claiming it as a matter of right. It seems quite clear to me that under the statute they had no such right. 'The defendant in a suit in the common pleas court must file his answer on the first day of the term, unless the court, “for good cause shown, allows further time for filing a defense.” He cannot after that time, and without showing good cause for the extension, file his answer as a matter of right. On appeal to the circuit court, the same rule of practice controls. That is to say, if the defendant has failed to answer within time in the common pleas court, he can only be permitted to do so “for good cause shown” in the sound discretion of the court. In other words, the circuit court, on appeal, has the same power to allow an extension of time upon a showing of good cause for the delay and failure to file its answer within the time prescribed by 'law. The statute, it is true, provides that, on appeal from the common pleas court, the circuit court shall proceed to try the case de novo, but this does not change the rules for pleadings required in the inferior court. The case stands for trial on the same pleadings as required in the inferior court; and if no written pleadings are required in the inferior court, none are required in the circuit court. The circuit court does not require any more or less in the way -of pleadings, but tries the case de novo upon the pleadings made up in the inferior court. Of course, this implies the power of the circuit court in its discretion to extend the time fqr filing a plea, or to allow a plea already filed to be amended, the same as the inferior court. But it does not follow, because the statute provides for a trial de novo, that the rules of pleadings prescribed for the inferior court shall be set aside and pleadings anew, as of right, allowed as if it was a new suit commenced in the circuit court. The discretion lodged in the court by statute to allow an extension of time for filing answer is a judicial discretion, and not an arbitrary one; but the appellants in this case cannot complain at the action of the circuit court in striking their answers from the file where they did not show, nor offer to show, any good cause for an extension of time. We cannot say that the lower court abused its discretion in refusing to allow them to file an answer out of time, when they failed to show any cause for it at all. I think the judgment should be affirmed. Wood, J., concurs.